Case 4:18-cr-OO722 Document 1 Filed in TXSD on 12/19/18 Page 1 of 1

t
so‘dll'§'r?\ `°Bl§l‘r’\itc§fur'eias
FlLED
UNITED sTATEs DIsTRICT CoURT B[_-C 1 g 2013
soUTHERN I)ISTRICT oF TEXAs -

HoUsToN DIvIsIoN
David J. Cs'c.d}ey, Clark of Court
UNITED STATES oF AMERICA §
VS~ § CRIMINAL No. / 3 (/{Zj} g '}_
§
0TH1NELLA BINNS §
aka SAPPHIRE BINNS §

CRIMINAL INDICTMENT
THE GRAND JURY CHARGES THAT:

COUNT ONE
From on or about June l, 2017, to on or about March l, 2018, within the Houston Division of
the Southern District of Texas,
OTHINELLA BINNS aka SAPPHIRE BINNS,
the defendant herein, being a United States Postal Service employee, did remove and steal gift
cards contained in articles of mail, Which came into her possession, were entrusted to her, and Were
intended to be conveyed by mail and delivered by any carrier of the United States Postal Service.

In violation of Title 18, United States Code, Section 1709.

A TRUE BILL:

OR|G|NAL S|GNATURE ON FILE

FOREPERSON OF THE G§KND JURY

RYAN K. PATRICK
UNITED STATES ATTORNEY

fhwth M,_.

CARRIE v\`/IRSING § §
Assistant United States At ey

